—Judgment unanimously affirmed. Memorandum: Defendant’s waiver of the right to appeal does not foreclose review of the contention that defendant was denied effective representation of counsel (see, People v Polanco [appeal No. 1], 216 AD2d 957, lv denied 86 NY2d 800; People v Ferguson, 192 AD2d 800, lv denied 82 NY2d 717). We conclude, however, that the contention lacks merit. Defense counsel made appropriate pretrial motions, successfully moved for suppression of defendant’s first statement to the police and secured a sentencing commitment for less than the maximum sentence (see, People v Hough, 186 AD2d 1056, 1057, lv denied 81 NY2d 762). Defendant’s disagreement with counsel’s decisions with respect to the presentation of evidence or cross-examination of witnesses at the Huntley hearing is insufficient to establish ineffective assistance of counsel (see, People v Flores, 84 NY2d 184, 187). (Appeal from Judgment of Onondaga County Court, Burke, J.—Rape, 1st Degree.) Present—Denman, P. J., Green, Pine, Balio and Fallon, JJ.